Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered November 13, 1990, convicting him of scheme to defraud in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the minutes of the plea proceedings, we find that the defendant’s plea was knowing and voluntary and that the allocution was factually sufficient (see, People v Lopez, 71 NY2d 662; People v Harris, 61 NY2d 9).
In addition, we find no merit to the defendant’s contention that he should have been permitted to withdraw his guilty plea. The decision to permit the withdrawal of a guilty plea rests within the sound discretion of the court (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.